Citation Nr: 1206159	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to February 3, 2007, for the assignment of a 60 percent disability rating for bladder incontinence.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to November 1957 and from January 1958 to January 1968.

This appeal arose from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran perfected an appeal on this issue.  

In March 2000, the Veteran, through his representative, asked that the RO address the issue of bladder incontinence as such had been noted in a February 2000 VA examination.  In a July 2000 rating decision, the RO awarded the Veteran a 40 percent disability rating for bladder incontinence as separate from his service-connected multiple sclerosis, effective December 10, 1996, and continued the 30 percent disability rating for multiple sclerosis.  

In a September 2000 rating decision, the RO erroneously combined the Veteran's multiple sclerosis and bladder incontinence into one disability, assigning a 40 percent disability rating, effective December 10, 1996.  

Pursuant to an appeal to the United States Court of Appeals for Veterans Claims (Court) of a November 2001 Board decision which denied entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU), the Veteran's representative argued in an October 2002 Appellant's Brief that the January 2000 notice of disagreement (NOD), in which the Veteran stated that he wished to appeal the assignment of a 30 percent disability rating for multiple sclerosis, had not been addressed by the RO.  By a January 2003 order, the Court granted a January 2003 Joint Motion for Remand, vacating and remanding the claim of an earlier effective date for a TDIU to the Board.  

In June 2003 and May 2004, the Board remanded the Veteran's claim for an earlier effective date for a TDIU for additional development.  In the May 2004 remand, the Board also referred the issue of an increased disability rating for multiple sclerosis as indicated by various Court pleadings and the Veteran's current submissions before the Board, to include the October 2002 Appellant's Brief.  

In March 2004, the Veteran was contacted in order to clarify the issues on appeal.  In response, the Veteran and his representative indicated that the Veteran was only seeking entitlement to an earlier effective date for a TDIU.  

In a March 2007 rating decision, the RO adjudicated several issues, including an increased disability rating for multiple sclerosis with bladder incontinence.  The RO continued to combine the multiple sclerosis disability with bladder incontinence and assigned a 60 percent rating from February 3, 2007.  

In April 2007, the Veteran and his representative asserted that a separate evaluation of 30 percent was warranted for the multiple sclerosis, apart from the bladder incontinence disability.  They also disagreed with the assigned effective date of the increased rating for bladder incontinence.  

In a May 2007 rating decision, the RO separated the multiple sclerosis disability from bladder incontinence and resumed the 30 percent rating for that disability; thus satisfying the Veteran's disagreement with that matter.  The RO also continued the assigned effective date for the assignment of a 60 percent disability rating for bladder incontinence.  The RO noted that, in a July 2000 rating decision, the Veteran was awarded a 40 percent disability for bladder incontinence, separate from his multiple sclerosis, effective December 10, 1996, and that the September 2000 rating decision, wherein the RO combined the two disabilities of multiple sclerosis and bladder incontinence, assigning a 40 percent disability rating, was done in error.  Thus, the RO restored the 40 percent disability rating for bladder incontinence from December 10, 1996, restored the 30 percent disability rating for multiple sclerosis from December 10, 1996, and denied the claim for an effective date prior to February 3, 2007, for the assignment of a 60 percent disability rating for bladder incontinence.  

In May 2009, the Board, in part, remanded the claim for an effective date prior to February 3, 2007, for the assignment of a 60 percent disability rating for bladder incontinence, for the RO to provide a statement of the case (SOC) as the Veteran had filed an April 2007 NOD with respect to this matter.  After the issuance of a SOC in March 2010, the Veteran filed a timely substantive appeal on this issue, via a VA Form 9, in April 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The report of a February 3, 2007, VA examination is an informal claim for an increased evaluation for bladder incontinence.

2.  The satisfactory and probative evidence of record does not demonstrate symptoms consistent with those providing the basis for the assignment of a 60 percent disability rating for bladder incontinence prior to February 3, 2007.  


CONCLUSION OF LAW

The criteria for an assignment of an effective date prior to February 3, 2007, for the award of a 60 percent disability rating for bladder incontinence have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.115a, 4.115b, Diagnostic Code 7518 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in February 2007, June 2009, and August 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in February 2007, June 2009, and August 2009, pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran reported his symptoms of bladder incontinence to a VA examiner during the pendency of this appeal.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, an adequate VA examination, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Statutory and regulatory provisions specify that unless otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that the disability increased within one year preceding the date of claim for the increased rating, the effective date of increased compensation will be the date the disability increased within that year.  38 C.F.R. § 3.400(o)(2).  

The Veteran is currently assigned a 60 percent disability rating for bladder incontinence under the provisions of Diagnostic Code 7518, pertaining to urethral stricture, which is to be rated as a voiding dysfunction.  38 C.F.R. §§ 4.115a, 4.115b (2011).  Voiding dysfunctions are to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

The Board notes that the Veteran is currently rated at 60 percent, which is greater than the maximum ratings assignable for obstructed voiding or urinary frequency.  Thus, the appropriate criteria for consideration in this case are those pertaining to urine leakage.  

Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day is rated 60 percent.  If the wearing of absorbent materials which must be changed two to four times per day is required, a rating of 40 percent is provided.  If the wearing of absorbent materials which must be changed less than two times per day is required, a rating rated 20 percent is provided.  Id.


Analysis

The record indicates that service connection for multiple sclerosis was effectuated in a January 2000 rating decision following the grant of service connection by the Board and made effective from December 10, 1996, the date of the Veteran's claim for service connection.  See November 1999 Board decision.  The Veteran filed a NOD to that rating decision in January 2000, and specifically, to the assigned rating.  In February 2000, a statement of the case was issued regarding the rating assigned the Veteran's multiple sclerosis, and the Veteran filed a substantive appeal some time after that in which he referred to a January 2000 substantive appeal that had been received prior to the issuance of the statement of the case.  In March 2000, the Veteran requested that the RO address the issue of bladder incontinence.  Bladder incontinence was assigned a separate 40 percent rating in a July 2000 rating decision, effective December 10, 1996, and the RO continued the 30 percent disability rating for multiple sclerosis.  In that rating decision, the RO also granted the Veteran a TDIU.  In this July 2000 rating decision, the RO informed the Veteran that the evidence established that the Veteran had bladder incontinence, left foot movement, and dizziness with vertigo secondary to the Veteran's service-connected multiple sclerosis; the RO also informed the Veteran that, as a TDIU had been granted, the Veteran's appeal was considered satisfied.  Finally, he was informed that a favorable decision on the claim for increase for multiple sclerosis was not in order although secondary service connection was granted for other disabilities as secondary to this disease.  

The Board notes that, sometime after the March 2000 request to the RO to address the issue of bladder incontinence and prior to the July 2000 rating decision, an undated substantive appeal, via a VA Form 9, was received in which the Veteran sought a more favorable percentage, thereby perfecting his appeal for an increased rating for multiple sclerosis.  This issue had not been addressed until the Board referred the issue to the RO for clarification from the Veteran of his intent to appeal.  The RO sent the Veteran a letter in March 2004, asking whether he was seeking, in pertinent part, an increased evaluation for multiple sclerosis.  In a March 2004 statement, the Veteran's representative indicated that the Veteran was only seeking an earlier effective for the award of a TDIU and essentially, was not pursuing any other claims.  See, e.g., 38 C.F.R. § 20.204 (2011).

In April 2006, the Veteran referred to a claim for service connection for vertigo, although service connection had already been established for this disorder.  No reference was made to the Veteran's bladder incontinence in this correspondence.  In a February 2007 letter, the RO acknowledged that it was working on the Veteran's claim for an increased evaluation for service-connected dizziness with vertigo and related earlier effective date issues.  A VA examination was scheduled in conjunction with that claim in February 2007.  In a March 2007 rating decision the RO granted, in pertinent part, a higher 60 percent rating for multiple sclerosis with bladder incontinence, effective from the date of the VA examination.  Thus, at the earliest, the February 2007 VA examination can be construed as an informal claim for a higher rating for bladder incontinence.  

In this regard, under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report related to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2011).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  

Based on the foregoing, the Board finds that it is clear that the Veteran perfected his appeal of the January 2000 rating decision with regard to the rating assigned the Veteran's multiple sclerosis although he later indicated that he was not appealing this claim.  See March 2004 response from Veteran's representative.  It is also clear that the Veteran raised a claim for secondary service connection for bladder incontinence in March 2000 that was eventually granted by the RO effective from December 10, 1996.  See July 2000 rating decision.  Thus, it appears that the RO construed the Veteran's claim for service connection for multiple sclerosis as a claim for service connection for bladder incontinence.  The Veteran did not appeal the July 2000 rating decision that assigned a 40 percent rating for bladder incontinence and it became final as to that rating.  

In March 2007, the RO granted an increased rating for multiple sclerosis with bladder incontinence and assigned a 60 percent rating from February 3, 2007, based on the date of examination showing an increase in symptomatology.  In April 2007, the Veteran and his representative asserted that a separate evaluation of 30 percent was warranted for multiple sclerosis apart from bladder incontinence and expressed disagreement with the March 2007 rating decision.  

Thus, it appears in this case that, as to bladder incontinence, the date of claim and the date entitlement arose are the same date, namely the date of the VA examination on February 3, 2007.  Even if the Board were to find that there was an earlier date of claim, as discussed in detail below, it is still clear that the date in which entitlement arose is the later date of February 3, 2007.  Thus, February 3, 2007 is the proper date in which the claim for increase arose in this case.  

The evidence pertinent to this appeal includes private medical records from March 2004 to January 2007 and a February 2007 VA examination.  Private medical records from April 2005 and October 2005 reflect the Veteran reported having urinary bladder symptoms, however, no specific reports of urinary frequency, leakage or obstructed voiding were reported by the Veteran or noted by the private physician.  In a February 2007 VA examination, the Veteran reported symptoms of urinary frequency, urinary urgency, and continual urine leakage throughout the day.  At this time, he also reported that he wore "Depends" constantly, and he changed his absorbent materials over four times a day.  

After a careful review of the record, the Board finds that the satisfactory lay and medical evidence of record does not support the Veteran's claim for an effective date prior to February 3, 2007, for the assignment of a 60 percent disability rating for bladder incontinence, as the evidence of record does not demonstrate that his bladder incontinence warrants a disability rating of 60 percent at any time prior to February 3, 2007, under Diagnostic Code 7518.  As noted above, in considering that the Veteran's 60 percent disability rating is greater than the maximum ratings assignable for obstructed voiding or urinary frequency, the appropriate criteria for consideration in this case are those pertaining to urine leakage.  A 60 percent disability rating is warranted in cases where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  In this case, the evidence of record from within a year of the Veteran's claim, reflects that he initially reported the use of absorbent materials which must be changed more than four times per day in the February 3, 2007 VA examination, which is the effective date of the assignment of the 60 percent disability rating.  

The Board also acknowledges the Veteran's reports throughout the duration of the appeal that his bladder incontinence warrants an earlier effective date for the assignment of a 60 percent disability, however, the evidence of record reflects that he has not reported to VA or to any medical professional at any time within the year prior to February 3, 2007, that his urinary leakage required the use of absorbent material which must be changed more than four times a day.  

When the evidence of record is considered under the laws and regulations as set forth above, the Board finds that February 3, 2007, is the correct date for the assignment of a 60 percent disability rating for bladder incontinence, as it is the date that entitlement arose as well as the proper date of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, the Board finds that the criteria have not been met for the Veteran's claim of entitlement to an effective date prior to February 3, 2007, for the assignment of a 60 percent disability rating for bladder incontinence.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to February 3, 2007, for the assignment of a 60 percent disability rating for bladder incontinence is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


